per CURIAM:
El Hon. Procuradora General de Puerto Rico formuló querella contra el abogado Héctor Dávila Román consistente de los siguientes cargos:
1. Allá para los años 1963, 1967, 1968, 1969, 1970 y 1971 el querellado observó una conducta ilegal, inmoral e impropia como abogado y notario al no adherir y cancelar los eorrespon-*937dientes sellos de rentas internas y del Colegio de Abogados en las escrituras [sic] número 12 de su Protocolo de 1963; en 123 escrituras de su Protocolo del 1967; en 116 escrituras de su Pro-tocolo de 1968; en 121 escrituras de su Protocolo de 1969; en 38 escrituras de su Protocolo de 1970 y en 65 escrituras de su Pro-tocolo de 1971, en contravención de la sección 6 de la Ley Notarial. (4 L.P.R.A. 1006)
2. “Allá para el año 1969 el querellado observó una conducta ilegal, inmoral e impropia como abogado al remover su Proto-colo del edificio donde se hallaba, sin previa autorización judicial y sin notificarlo al Secretario del Honorable Tribunal Supremo ni al Secretario de la Sala correspondiente del Tribunal Superior, ni a la Dirección de Inspección de Protocolos, en violación de la Regla 9 del Reglamento de este Honorable Tribunal. (4 L.P.R.A. Ap. I)
3. “El querellado observó una conducta ilegal, inmoral e impropia como abogado al no encuadernar debidamente sus pro-tocolos de los años 1967. a 1970, en violación a la Sección 31 de la ■Ley Notarial, 4 L.P.R.A. 1031.
4. “El querellado observó una conducta ilegal, inmoral e im-propia al no rendir semanalmente al Tribunal Superior los índices semanales de escrituras y affidavits otorgados en su nota-ría, en violación de la Ley Notarial, Sección 26, 4 L.P.R.A. 1026.
5. “Allá para los años de 1970 y 1971 el querellado observó una conducta ilegal, inmoral e impropia como abogado, al inten-cionalmente evadir las instrucciones de los inspectores de proto-colos para que les suministrara los mismos a los efectos de ser examinados, en contravención del Artículo 38 de la Ley Notarial. (4 L.P.R.A. 1038)
6. “Allá para el mes de mayo de 1972 el querellado observó una conducta ilegal, inmoral e impropia como abogado al igno-rar una orden del Honorable Tribunal Supremo emitida el 24 de mayo de 1972 para que mostrara causa por la cual no debía ser disciplinado por sus violaciones a la Ley Notarial.”
El abogado querellado en su contestación a la querella acepta todos y cada uno de los cargos contenidos en la anterior querella.
La conducta del querellado es ilegal e impropia de un abo-gado y demuestra una total y absoluta falta de responsabili-*938dad profesional y de respeto a este Tribunal y a las leyes del Estado Libre Asociado de Puerto Rico, constituyendo su proceder la conducta profesional reprensible sancionada por las Sees. 735 y 736 del Título 4 de las Leyes de Puerto Rico Anotadas.
En virtud de lo expuesto se separa al abogado querellado Héctor Dávüa Román del ejercicio de la profesión de abogado en el Estado Libre Asociado y se ordena que su nombre sea eliminado de los registros de abogados.